PER CURIAM.
This case was once before this court on appeal by this appellant from an order refusing a new trial. Watt v. First National Bank, 76 Minn. 458, 79 N. W. 509. The identical questions presented on this appeal from the judgment thereafter entered were presented to and argued before this court on the former appeal, were decided adversely to appellant herein, and are therefore res adjudicata. As there is a federal question involved, we presume the purpose is to obtain a final judgment in this court.
Judgment affirmed.